DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 26, 28, and 32, the §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claims 26, 28, and 32 and new Claim 37, the prior art rejections previously set forth are maintained with revised mappings and rationales.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/07/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28, 30-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication No. EP 2743361 (Dizdar) in view of United States Patent Publication No. US 4,822,415 (Dorfman) and WIPO Patent Application Publication No. WO 2014/127062 (Cheney).
In regards to Claims 26-28, 30-35, and 37,  Dizdar teaches a metal-based powder for use in the surface coating of metal parts, deposited using a method that can include laser cladding to 
 However, Dizdar does not explicitly teach a coating of more than 50% by volume of a Fe-based matrix, less than 50% by volume of refractory and hard phases, and comprising the elements as claimed, nor a heat-affected zone in the substrate at an interface between the substrate and the coating, with a thickness of less than 2 mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).
In the same field of metallic alloys for coating components, Dorfman teaches a novel iron-based alloy for production of coatings (Abstract).  Dorfman further teaches the powder is characterized by consisting essentially of, in weight percent, C: 0.01-1%, Si: 0-4%, B: 3-4%, Cr: 10-30%, with the balance being incidental impurities and at least 50% iron (Claim 1).  Dorfman n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Dorfman teaches that iron-based compositions are of interest for their low cost compared to nickel alloys (Column 2, Lines 47-48), wherein elements such as nickel improve corrosion resistance and ductility (Column 4, Lines 6-9), and elements such as vanadium can form carbides and further improve wear and corrosion resistance (Column 4, Lines 11-14).  Dorfman discloses that alloy coatings of the present invention show significant improvements in both wear resistance and corrosion resistance, and are excellently suited as wear surfaces, pump components, cylinder liners, and pistons, amongst others (Column 5, Lines 7-17).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the iron based alloy powder for coatings as taught by Dorfman as the composition of the coating on a steel part of Dizdar.  One skilled in the art would have been motivated by the desire and expectation of ensuring a low cost as compared to nickel alloys, with significant improvements in both wear and corrosion resistance, as taught by 
However, Dizdar in view of Dorfman do not explicitly teach less that the coating comprises refractory and hard phases or a heat-affected zone in the substrate at an interface between the substrate and the coating, with a thickness of less than 2 mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).
In the same field of coated components with hard and wear-resistant coatings, Cheney teaches a hard weld overlay resistant to cracking and forming hard wear-resistant phases (Abstract), wherein the microstructure is iron-based and contains hard particles of carbides and or/borides (¶22).  Cheney also teaches crack resistance can be ensured through controlling embrittling boride and carbide phases to form wear resistant phases (¶61), and teaches that in one embodiment, the carbides and/or borides can comprise chromium boride and vanadium carbide (¶38), wherein the hard particle fraction is a minimum of 2 vol. % (Claim 14) – corresponding to refractory and hard phases in a coating (instant Claim 1), wherein both the refractory and the hard phases are vanadium carbides and chromium borides (instant Claim 28), wherein the vol. % overlaps with the claimed range of less than 50% by volume of refractory and hard phases.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Dizdar, Dorfman, and Cheney are all silent regarding the presence of a heat-affected zone (HAZ); therefore, one of ordinary skill in the art would expect one not to be present, corresponding to a HAZ with a thickness of less than 2mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37).  Furthermore, although Dizdar, Dorfman, and Cheney do not explicitly teach the features less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claim 33), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31), Examiner notes that given that Dizdar in view of Dorfman and Cheney teach a product that is substantially similar in composition, structure, and production process, it would possess, if any, an HAZ with the thicknesses as claimed, as well as the average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).  As set forth above, Dizdar in view of Dorfman and Cheney teach a product with a coating that overlaps substantially in the composition as claimed in instant Claim 26, as well as an overlapping coating thickness to instant Claim 27 with the same refractory and hard phases as instant Claim 28.  Where the In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Furthermore, the instant application teaches that the process of the instant invention is carried out by laser-assisted deposition (Page 10, Lines 1-2); similarly, Dizdar teaches that the powder during coating and surfacing of the component is deposited using laser cladding (Abstract).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including an HAZ in the substrate at an interface between the substrate and the coating,, with a thickness of less than 2 mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claim 33), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).

In regards to Claims 34-35, Dizdar in view of Dorfman and Cheney do not explicitly teach that the part is an extrusion cylinder wherein the coating is deposited by resurfacing a portion of a concave face of the cylinder, not that the part is an extrusion screw, wherein the coating is deposited by resurfacing the crown wall of at least one raised part of the extrusion screw.  However, Dorfman discloses that alloy coatings of the present invention show significant improvements in both wear resistance and corrosion resistance, and are excellently suited as Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication No. EP 2743361 (Dizdar) in view of United States Patent Publication No. US 4,822,415 (Dorfman) and WIPO Patent Application Publication No. WO 2014/127062 (Cheney) as applied to Claims 26-28 and 30-35 as set forth above, and further in view of United States Patent Application Publication No. US 2008/0145649 (Anand).
In regards to Claim 29, Dizdar in view of Dorfman and Cheney do not explicitly teach that the size of the carbides is less than or equal to 2.5 µm, and that the size of the borides varies between 3 µm and 15 µm.
In the same field of protective coatings on articles for wear resistance, Anand teaches a coating composition comprising a metallic matrix that may contain iron, and a ceramic phase of at least one metal boride (Claim 1), which ranges from 0.2 to about 5 µm (Claim 13), and a secondary ceramic phase of metal carbides (Claim 14), wherein the ceramic particles of the secondary ceramic phase comprises particles with an average particle size less than about 1 µm (Claim 17) – which fall within and/or overlap with the claimed range of size as set forth in n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Anand teaches that the borides may comprise chromium boride (¶38), which provide the required amount of wear resistance and load-bearing characteristics for a given application (¶36).  Anand also discloses that the composition may further comprise a secondary ceramic phase to increase the overall toughness of the composition (¶39), wherein the secondary phase can have a finer particle size than that of the primary phase (¶40).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have specified the chromium boride and vanadium carbide hard particles of Dizdar in view of Dorfman and Cheney to the sizes as taught by Anand, and in particular that the vanadium carbide particles are finer than that of chromium boride.  One skilled in the art would have been motivated by the desire and expectation of ensuring wear resistance, load bearing, and toughness from the phases of the hard particles, as taught by Anand, within the coating of the coated part of Dizdar in view of Dorfman and Cheney, in order to improve mechanical properties.

Claims 26-28, 30-35, and 37 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 5,968,603 (Urbanek) in view of European Patent Application Publication No. EP 2743361 (Dizdar), United States Patent Publication No. US 4,822,415 (Dorfman), and WIPO Patent Application Publication No. WO 2014/127062 (Cheney).
	In regards to Claims 26-28, 30-35, and 37, Urbanek teaches a process for manufacturing wear and corrosion-protected screws for injection molding machines to form layers over the entire screw surface via a laser technique (Abstract).  Urbanek teaches that additive substances are fused into the top side of the screw flight by means of laser technology and coated with metal, carbide-metal and/or ceramic materials (Column 1, Lines 26-30), wherein the additive substances are fused on a cylindrical steel main body in a helical configuration (Column 1, Lines 36-40) – corresponding to a surfaced or resurfaced metal part, comprising an a substrate comprising more than 50% by weight of iron relative to the total weight of the substrate and a coating, wherein the part is an extrusion cylinder and extrusion screw (Claims 34 and 35), wherein the coating is deposited by resurfacing a portion of a concave face of the cylinder and the crown wall of at least one raised part of the extrusion screw.  However, Urbanek does not explicitly disclose a coating with the features as set forth in instant Claim 26.
In the same field of surfacing and resurfacing metal parts, Dizdar teaches a metal-based powder for use in the surface coating of metal parts, deposited using a method that can include laser cladding to improve wear-reducing and machinability properties of the deposited coating (Abstract), wherein in one embodiment, the powder was applied to substrates to form hardfaced rectangular blocks wherein the base metal was steel and the surface layer was at least 1 mm thick in the finished measure – corresponding to a surfaced or resurfaced metal part and comprising an a substrate comprising more than 50% by weight of iron relative to the total weight of the substrate, a coating deposited on the substrate (instant Claim 26), wherein the coating has a thickness varying from 0.5 mm to 1.2 mm after rectification (instant Claim 27).  The limitation 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the metal-based powder for surface coating of metal parts of Dizdar within the resurfaced screw and cylinder parts of Urbanek.  One skilled in the art would have been motivated by the desire and expectation of ensuring wear-reducing and machinability properties of the coating and part, as taught by Dizdar, in order to improve the mechanical properties of the coating of the part of Urbanek.
 However, Urbanek in view of Dizdar does not explicitly teach a coating of more than 50% by volume of a matrix, the matrix comprising more than 50% by weight of iron relative to the total weight of the matrix, less than 50% by volume of refractory and hard phases, and comprising the elements as claimed, nor a heat-affected zone in the substrate at an interface between the substrate and the coating, with a thickness of less than 2 mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claim 33), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).
In the same field of metallic alloys for coating components, Dorfman teaches a novel iron-based alloy for production of coatings (Abstract).  Dorfman further teaches the powder is characterized by consisting essentially of, in weight percent, C: 0.01-1%, Si: 0-4%, B: 3-4%, Cr: n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Dorfman teaches that iron-based compositions are of interest for their low cost compared to nickel alloys (Column 2, Lines 47-48), wherein elements such as nickel improve corrosion resistance and ductility (Column 4, Lines 6-9), and elements such as vanadium can form carbides and further improve wear and corrosion resistance (Column 4, Lines 11-14).  Dorfman discloses that alloy coatings of the present invention show significant improvements in both wear resistance and corrosion resistance, and are excellently suited as wear surfaces, pump components, cylinder liners, and pistons, amongst others (Column 5, Lines 7-17).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the iron based alloy powder for coatings as taught by Dorfman as the composition of the coating on a steel part of Urbanek in view of Dizdar.  One skilled in the art would have been motivated by the desire and expectation of ensuring a low cost as compared to nickel alloys, with significant improvements in both wear and corrosion resistance, as taught 
However, Urbanek in view of Dizdar and Dorfman do not explicitly teach less that the coating comprises refractory and hard phases or a heat-affected zone in the substrate at the substrate/coating interface with a thickness of less than 2 mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).
In the same field of coated components with hard and wear-resistant coatings, Cheney teaches a hard weld overlay resistant to cracking and forming hard wear-resistant phases (Abstract), wherein the microstructure is iron-based and contains hard particles of carbides and or/borides (¶22).  Cheney also teaches crack resistance can be ensured through controlling embrittling boride and carbide phases to form wear resistant phases (¶61), and teaches that in one embodiment, the carbides and/or borides can comprise chromium boride and vanadium carbide (¶38), wherein the hard particle fraction is a minimum of 2 vol. % (Claim 14) – corresponding to refractory and hard phases in a coating (instant Claim 1), wherein both the refractory and the hard phases are vanadium carbides and chromium borides (instant Claim 28), wherein the vol. % overlaps with the claimed range of less than 50% by volume of refractory and hard phases.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Urbanek, Dizdar, Dorfman, and Cheney are all silent regarding the presence of a heat-affected zone (HAZ); therefore, one of ordinary skill in the art would expect one not to be present, corresponding to a HAZ with a thickness of less than 2mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37).  Furthermore, although Urbanek, Dizdar, Dorfman, and Cheney do not explicitly teach the features less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31), Examiner notes that given that Urbanek in view of Dizdar, Dorfman, and Cheney teach a product that is substantially similar in composition, structure, and production process, it would possess, if any, an HAZ with the thicknesses as claimed, as well as the average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).  As set forth above, Urbanek in view of Dizdar, Dorfman, and Cheney teach a product with a coating that overlaps substantially in the composition as claimed in instant Claim 26, as well as an overlapping coating thickness to instant Claim 27 with the same refractory and hard phases as In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Furthermore, the instant application teaches that the process of the instant invention is carried out by laser-assisted deposition (Page 10, Lines 1-2); similarly, Dizdar teaches that the powder during coating and surfacing of the component is deposited using laser cladding (Abstract).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including an HAZ in the substrate at an interface between the substrate and the coating,, with a thickness of less than 2 mm (instant Claim 26), less than 1.5 mm (instant Claim 32), and less than or equal to 1.2 mm (instant Claims 33 and 37), nor that the coating has an average hardness of greater than 750 HV0.2 (instant Claim 30) or 800 HV0.2 (instant Claim 31).

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 




In regards to Applicant’s arguments, Examiner notes that the use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  The disclosure of Dorfman (and Dizdar and Cheney) is not limited to its exemplary embodiments, but its broad disclosure to one of ordinary skill in the art – the exemplary embodiments do not necessarily have to have all of claimed composition, contrary to as argued by Applicant.  In fact, Dorfman even teaches that optional elements, including vanadium, can total up to about 30% (Column 4, Lines 10-13), and can be interpreted broadly by one of ordinary skill in the art as n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Therefore, Applicant’s argument is not persuasive.

Applicant argues that Dizdar teaches a nickel-based powder but also a cobalt and iron-based powder in separate embodiments (Page 10), and given that Dorfman was filed in 1985 and Dizdar in 2012, that it cannot be assumed that one skilled in the art would have had a motivation to combine to the two references (Page 11).  Applicant argues that to the contrary to Applicant’s position in the prior Rejection, one skilled in the art knows that a heat affected zone necessarily exists as heat is directly applied to the substrate, whatever the method is used, and the alloy is melted and hot at the contact of the substrate (Page 12).  Applicant argues that no information on the conditions of cladding is given in Dizdar, and therefore no basis to support that Examiner’s position of inherency, including the prima facie obviousness in terms of the claims directed to HAZ thickness (Page 13).
prima facie obvious to one of ordinary skill in the art.
In regards to Applicant’s arguments that one skilled in the art would know that a HAZ necessarily exists as heat is applied to a substrate, Examiner notes that Applicant’s arguments constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that one of ordinary skill in the art would have expected a HAZ to be present in the references applied in the rejections.  In regards to Applicant’s argument regarding the differing conditions between the process of the prior art and that of the instant application, 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784